Citation Nr: 1308962	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  07-38 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for the residuals of conjunctivitis.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a stomach disorder 

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a hip injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from May 1953 to April 1958.

These matters come to the Board of Veterans' Appeals (Board) on appeal from November 2006 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In June 2012, the Veteran and his wife testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).   Accordingly, the Board has recharacterized the Veteran's claim for service connection on appeal, initially claimed as entitlement to service connection for PTSD, as reflected on the title page.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

During the June 2012 Board hearing, the Veteran testified that within one year after his discharge from service, in 1959, he received medical treatment at the VA facility in Dallas and thereafter, in the 1960s, he received medical treatment at the Los Angeles VA Medical Center (VAMC) and the VA West Los Angeles Healthcare Center (HCS).  Evidence associated with the claims file shows that records from the Los Angeles VAMC and Long Beach VA hospital, dated from January 1964 to the present were requested specific to the treatment of hemorrhoids and a fungal infection in October 1964.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Thus, as the above-cited outstanding VA treatment records might contain evidence as to the etiology of the Veteran's claimed disabilities, they must be obtained on remand. 

The Veteran also testified during the June 2012 hearing that he was seen by a Social Security Administration (SSA) doctor and underwent an examination in 1992.  See hearing transcript, pages 29-32.  He is currently receiving Social Security benefits due to age; however, it appears that he might have sought disability benefits from SSA.  It does not appear that VA has attempted to obtain the Veteran's records from SSA or to clarify whether the Veteran did, in fact, apply for SSA disability benefits in the past.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  See 38 C.F.R. § 3.159(c)(2) (2012).  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  As the evidence suggests that there may be outstanding SSA records that are relevant to the Veteran's appeal, the case must also be remanded so that the RO may attempt to obtain any relevant SSA records.

With regard to the claim for service connection for an acquired psychiatric disorder, the November 2006 rating decision reflects that the denial was based on the lack of a medical diagnosis of PTSD.  In an August 2009 letter from M. Zermeno, MD., a VA psychiatrist, she indicates that the Veteran has PTSD related to his combat service in Korea.  

The establishment of service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a)  (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 1154(b)  and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat). 

When the evidence does not establish that a veteran is a combat veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events. Rather, his alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2012); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1   (1998); Cohen v. Brown, 10 Vet. App. 128 (197); Doran v. Brown, 6 Vet. App. 283  (1994). 

On July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Under the new regulations, if a Veteran's claimed stressor relates to a fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary. This lay evidence is sufficient only if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's active military service, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor.  75 Fed. Reg. 41 ,092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3) (2012)).  See also VBA Training Letter No. 10-05 (July 16, 2010). 

For purposes of the amendment, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board. As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations are for consideration in the instant claim. 

Now that the Veteran has provided medical evidence of assignment of a diagnosis of PTSD, VA must attempt to verify the Veteran's alleged in-service stressors.  In light of all current regulations governing stressors, to include the amended regulation, the RO/AMC must render a finding as to whether the claimed combat stressors are consistent with the places, types, and circumstances of the Veteran's service to trigger application of the amended PTSD regulation. 

In this regard, a March 2007 VA mental health record reflects that the Veteran stated he served in Korea as a searchlight truck operator and crew chief.  His crew came under friendly fire.  He was not in direct line of fire, and did not witness anyone killed or wounded in action.  He was deeply affected by the death of his commander, who died in Japan.  The diagnosis was PTSD.  In a September 2010 letter, Dr. Zermeno stated that following the Veteran's combat service in Korea, he developed PTSD.  The Veteran was consumed with the violence he witnessed in Korea and the deaths he witnessed in Korea.  During the June 2012 Board hearing, the Veteran testified that he associated his PTSD with a driving incident with three fatalities and the other being the killing of one of his officers.  The Veteran reported that he was in the 92nd Supply in Korea and he was witness to a vehicle overturning and killing three people.  Efforts must be documented as to the attempts made to verify the Veteran's alleged in-service stressors, and, if such efforts are unsuccessful, the Veteran should be so informed.  The Veteran should also be advised of alternate forms of evidence to support his claim of entitlement to service connection for PTSD. 

In addition, the Board notes that a June 2011 VA medical record shows that the Veteran has also been diagnosed with neurotic depression.  Thus, the Board finds that a VA psychiatric examination is necessary to address whether any diagnosed acquired psychiatric disorder is related to military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim; see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions). 
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.   The RO/AMC must send the Veteran a corrective notice that informs him of the information and evidence necessary to sustain a claim for service connection for PTSD, under the amended regulations, 38 C.F.R. § 3.304(f)(3) (2012). 

Give the Veteran another opportunity to provide more detailed information about his service in Korea and claimed stressors, as well as his units of assignment, and the circumstances of any combat-related incidents.  The Veteran should also be told that he may submit statements from individuals who served with him and who might have information regarding any of the stressful incidents experienced by the Veteran, including his participation in any enemy attacks.

2.  The RO/AMC should review all of the Veteran's stressor statements in light of the amended regulation governing whether corroboration of stressors is necessary, or possible.  See 75 Fed. Reg. 39,843  (July 13, 2010), 75 Fed. Reg. 41,092 (July 15, 2010).  The RO/AMC must render a finding as to whether the claimed combat stressors are consistent with the places, types, and circumstances of the Veteran's service (i.e., military occupational specialty, period of service, geographic location, and the unit and facilities to which he was assigned). 

3.   If the RO/AMC finds that corroboration of the stressors is necessary, an attempt must be made to verify the occurrence of the Veteran's claimed stressors through official channels.  Use the information provided by the Veteran and contained within his DD214 to make an inquiry as to any combat activity his unit of assignment experienced when he was stationed in Korea and to the driving incident.  Also, use any additional information supplied by the Veteran.   All agencies, including the service department and National Archives, that might assist in this investigation should be contacted.  Any information obtained should be associated with the claims file.  If the search efforts produce negative results, documentation to that effect should be placed in the claims file. 

4.  Contact the VAMCs in Dallas, Texas and in Los Angeles, California, and the VA HCS in West Los Angeles and request any medical records for the Veteran, dating from 1959 to 1993.  In addition, all outstanding VA medical records dated from June 2007 to the present, to include mental health records, need to be obtained and associated with the claims file.  If any of the above-cited VA facilities do not have any records pertaining to the Veteran, this should be indicated in writing.  If records are not found, the attempts taken to find them should be documented by each VAMC and associated with the claims folder.

5.  Obtain and associate with the claims file any SSA records for the Veteran, including any decision on a claim for disability benefits and any medical records relied upon to make such a decision.  If, after making reasonable efforts, the RO cannot obtain these records, it must specifically document what attempts were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The RO must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

6.  After completion of the above, arrange for the Veteran to undergo a VA mental disorders examination, by an examiner with appropriate expertise, to determine the nature and etiology of any diagnosed acquired psychiatric disorder, to include PTSD.

The examiner should take a complete history from the Veteran and review the entire claims file, and render an opinion as to (1) the appropriate diagnoses for the Veteran's psychiatric disorders, (2) whether any of the Veteran's claimed stressors (found consistent with the places, types, and circumstances of the Veteran's combat service) are adequate to support a DSM-IV diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors, and (3) for diagnoses other than PTSD, whether it is at least as likely as not (50 percent or more probability) that the Veteran's diagnosed psychiatric disorders began during active service or are etiologically related to the Veteran's period of active duty.

If, for any reason, the examiner is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history).

7.  Thereafter, the issues on appeal should be readjudicated. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto. The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

